Citation Nr: 0526402	
Decision Date: 09/27/05    Archive Date: 10/05/05	

DOCKET NO.  04-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for a chronic left 
ankle disability. 

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and August 2003 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

For reasons which will become apparent, the appeal as to the 
issues of service connection for bilateral defective hearing, 
chronic tinnitus, and a low back disorder are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

A chronic left ankle disability is not shown to have been 
present in service, or at any time thereafter.  


CONCLUSION OF LAW

A chronic left ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

In this case, the veteran was, in fact, provided notice in 
correspondence of June 2003, two months prior to the initial 
AOJ decision in August of that same year.  More specifically, 
in a letter of June 2003, the veteran was provided the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claim for service connection, 
provided notice of who was responsible for securing the 
evidence, and advised to inform the VA of or submit any 
additional evidence that was relevant to his claim.  The 
veteran was also provided with a Statement of the Case in 
August 2004 which apprised him of pertinent regulations and 
actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  The veteran did, 
in fact, offer testimony regarding his claim at a hearing 
before a Decision Review Officer in June 2004.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes VA 
treatment records, as well as VA examination reports.  Under 
the facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553.  Under the 
circumstances, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In a service clinical record of late December 1963, it was 
noted that the veteran had been the driver of a vehicle which 
collided with another vehicle that same day.  Reportedly, the 
veteran initially received treatment at a private medical 
facility, and was then transferred to the Navy hospital by 
ambulance.  At the time of admission, the veteran's past 
history was unremarkable.  Physical examination revealed a 
somewhat lethargic patient wrapped in a head dressing with 
swollen lips.  Vital signs were normal.  Further examination, 
including neurological evaluation, was likewise unremarkable 
with the exception of multiple lacerations of the face, 
chiefly in the forehead, periorbital, and chin areas.  Noted 
at the time of examination was that the veteran's lacerations 
had been sutured prior to his transfer to the Navy hospital.  
The veteran was placed on bedrest for a period of 
observation.  During his hospitalization, he showed no 
untoward effects of his motor vehicle accident, and was 
therefore discharged to duty to be followed in the surgical 
outpatient department.  The pertinent diagnosis noted was 
multiple lacerations of the face.  

A service clinical record dated in mid-August 1964 reveals 
that the veteran was seen at that time for what was described 
as a mild sprain of the left lateral malleolar ligament.  
Treatment was with warm soaks and elevation of the veteran's 
foot.  In addition, the veteran was to abstain from physical 
training for a period of two days.  

At the time of a service separation examination in December 
1964, the veteran's lower extremities were within normal 
limits, and no pertinent diagnosis was noted.  

During the course of an RO hearing in June 2004, the veteran 
offered testimony regarding the nature and etiology of his 
claimed left ankle disability.  More specifically, at the 
time of that hearing, the veteran argued that his current 
left ankle disability was the result of the same motor 
vehicle accident in December 1963 which had resulted in 
lacerations of his face and head.  See Transcript, p. 11.

Analysis

The veteran in this case seeks service connection for a 
chronic left ankle disability.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2004).  If the 
Board determines that the preponderance of the evidence is 
against a claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In the present case, service medical records fail to document 
the existence of a chronic left ankle disability.  While it 
is true that, in December 1963, during the veteran's period 
of active military service, he was involved in a motor 
vehicle accident, at which time he sustained multiple 
lacerations to his face, there is no indication that, at the 
time of that accident, the veteran suffered any injury to his 
left ankle.  In point of fact, the earliest clinical 
indication of any problem whatsoever with the veteran's left 
ankle is revealed by a service clinical record dated in 
August 1964, fully eight months following the accident in 
question, at which time the veteran received treatment for a 
sprain of the left lateral malleolar ligament.  That episode 
was clearly acute and transitory in nature, inasmuch as, at 
the time of a service separation examination in December 
1964, the veteran's lower extremities were entirely within 
normal limits.  

The Board observes that, to date, the veteran has failed to 
demonstrate that he does, in fact, suffer from a chronic left 
ankle disability.  In this regard, VA treatment records fail 
to note any findings of a chronic left ankle disability.  In 
the absence of such chronic pathology, and absent any nexus 
to some incident or incidents of the veteran's period of 
active military service, the veteran's claim of service 
connection for a chronic left ankle disorder must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a chronic left ankle disability is 
denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic low back disability, as well 
as for bilateral defective hearing and tinnitus.  In 
pertinent part, it is argued that the veteran's low back 
disorder is the result of the aforementioned motor vehicle 
accident in December 1963.  Further argument is to the effect 
that the veteran's hearing loss and tinnitus are the result 
of acoustic trauma sustained during the veteran's service 
with an artillery unit.  

As regards the veteran's claim of service connection for a 
low back disorder, the Board concedes that, in December 1963, 
while in service, the veteran was, in fact, involved in a 
motor vehicle accident.  Shortly following that incident, in 
January 1964, the veteran was seen for a complaint of 
nonradiating pain in his back.  When examined, the veteran 
once again made reference to the aforementioned auto accident 
in December 1963.  

The Board acknowledges that, at the time of the 
aforementioned service separation examination in December 
1964, the veteran's spine and musculoskeletal system was 
within normal limits.  However, during the course of 
outpatient treatment in January and February 2004, and once 
again at the time of a personal hearing in June of that same 
year, the veteran voiced continuing complaints of lower back 
pain.  Significantly, the veteran has not yet been afforded a 
VA compensation examination for purposes of determining the 
nature and etiology of his claimed low back disorder.  Under 
the circumstances, the Board is of the opinion that further 
development of the evidence would be appropriate prior to a 
final adjudication of the veteran's claim.  

Turning to the issues of service connection for bilateral 
defective hearing and tinnitus, the Board observes that, 
based on information contained in the veteran's DD-Form 214, 
he served as a field artillery missile crewman with the 
1st Battalion, 81st Artillery, a setting in which he was 
presumably exposed to noise at hazardous levels.  While at 
the time of a VA audiometric examination in July 2003, the 
audiologist offered her opinion that the veteran's hearing 
loss was "less likely than not" service connected, that 
opinion was based upon the assumption that, at the time of 
service separation, the veteran's hearing was within normal 
limits.  In point of fact, a review of the record discloses 
that, when the necessary conversion from ASA to ANSI/ISO 
standards (required for all service audiometric examinations 
conducted prior to October 31, 1967) is made, the veteran 
did, in fact, show at least some degree of hearing loss at 
separation.  Further compounding the problem is the fact 
that, at the time of the veteran's service entrance 
examination in October 1962, there was once again present an 
at least minimal amount of hearing loss.  

The Board notes that, at the time of the aforementioned VA 
audiometric examination in July 2003, the veteran complained 
of "long-standing tinnitus."  However, also noted was a 
postservice history of occupational noise exposure.  Such 
findings raise some question as to the relationship, if any, 
of the veteran's tinnitus to his inservice noise exposure.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Based on the aforementioned, and in light of the apparent 
ambiguity surrounding the exact nature and etiology of the 
veteran's claimed disabilities, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2004, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded a 
VA orthopedic examination, as well as an 
additional VA audiometric examination, in 
order to more accurately determine the 
exact nature and etiology of his claimed 
low back disability, hearing loss, and 
tinnitus.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination reports.

(a)  Following completion of the 
orthopedic examination, the examiner 
should specifically comment as to whether 
the veteran currently suffers from a 
chronic low back disability, and, if so, 
whether that disability as likely as not 
had its origin during the veteran's 
period of active military service, 
including as a result of the 
aforementioned motor vehicle accident in 
December 1963.  

(b)  Following completion of the 
audiometric examination, the examining 
audiologist should offer an opinion as to 
whether the veteran's current 
sensorineural hearing loss is as likely 
as not the result of acoustic trauma in 
service.  That opinion should 
specifically take into account the 
existence of an at least minimal 
preexisting hearing loss, and the 5 
decibel increase (from 25 to 30 decibels, 
following conversion) between service 
entrance and separation examinations at 
4,000 Hertz in the veteran's left ear.  A 
specific opinion is requested regarding 
whether the veteran's current hearing 
loss had its origin during his period of 
active military service.  Should it be 
determined that the veteran's hearing 
loss preexisted his period of active 
military service, an additional opinion 
is requested as to whether that 
preexisting hearing loss underwent a 
clinically-identifiable and permanent 
increase in severity during the veteran's 
period of active military service.  
Finally, an additional opinion is 
requested as to whether the veteran's 
current tinnitus is as likely as not the 
result of inservice noise exposure.  All 
such information, and opinions, should be 
made a part of the veteran's claims 
folder.  

3.  The RO should then review the 
veteran's claims for service connection 
for bilateral defective hearing, 
tinnitus, and a low back disability.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in August 2004.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


